DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed May 5, 2021 has been entered and considered with the Office Action below.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on January 7, 2022 is acknowledged.

Claims 15-38 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings were received on July 15, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The following list are examples of these errors.  This list must not be considered all inclusive.  The cited examples and any additional errors must be corrected with the next response.

Regarding claim 1:  In the preamble it is unclear what “comprising” is referring to as it has not been associated with any specific feature, process, or step.

Regarding claim 1:  Line 3 requires “a well having an inlet well and an outlet well”. It is unclear how a well can itself include multiple wells.  It is suggested that “a well” be changed to --a well system-- or similar language. 

Regarding claim 1:  Line 4 requires “signaling between…during drilling to intersect to form”.  This phrase is considered generally confusing.   It is suggested that this step be changed to --drilling an interconnecting segment between said inlet well and said outlet well while signaling between said inlet well and said outlet well…-- or similar language.

Regarding claims 2, 3, 5, 6, and 10:  Alternate expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  On acceptable form of alternative expression, or Markush group, recites members as being “selected from the group consisting of A, B, or C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925).  (See MPEP 2173.05(h)) 
Regarding claims 5 and 10, the claims include lists however these are not listed as alternatives.  As such it is not clear if all of the elements in the list are required or if claims 5 and 10 are indeed Markush claims.

Regarding claim 4:  There is insufficient antecedent basis for “the drilling operations” in line 2.

Regarding claim 6:  Line 2 requires “activating said pore space”.  It is unclear how a pore space is activated.  Correction and clarification are required.

Regarding claim 11:  It is unclear what is intended to contain the recited “buoyancy driven convection cells”.  

Regarding claims 12 and 13:  Line 2 of both claims requires “an interconnecting segment”.  As this is also a feature of claim 1 it is unclear if this is the same interconnecting segment or a different segment.  It is further noted that claim 1, while not excluding additional wells or segments, has not been written to clearly allow for additional/adjacent interconnecting segments or another well.  

Regarding claims 7, 8, and 14:  While not specifically addressed above, these claims must be reviewed for similar or additional errors.  They stand rejected due, at least in part, to their dependence on one of the above claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toews (US 2019/0154010) in view of Vaughan et al. (US 2012/0174581, Vaughan).

Regarding claim 1:  Toews discloses a method for configuring wellbores in a thermally productive geologic formation Abstract, the method comprising:
drilling independently in said formation a well Fig 7 having an inlet well 14 and an outlet well 16;
drilling an interconnecting segment 20 between said inlet well and said outlet well Fig 7, said interconnecting segment having a predetermined angular configuration relative to said inlet well and said outlet well within said formation Fig 7; and
conditioning [0016], [0022], [0067] at least said interconnecting segment to facilitate thermal recovery by working fluid flow therethrough without casing or liner material in said interconnecting segment [0008], [0015], [0029], [0066].


Vaughan discloses a system similar to Toews and further discloses that the two boreholes are interconnected using a ranging, or signaling, system [0023].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Toews to include signaling between the two boreholes to ensure that they intersected and formed a continuous wellbore, as taught by Vaughan, in order to have ensured the needed alignment between the two wells. This would have achieved the predictable result of preventing one well overshooting the other.

Regarding claim 2:  Wherein conditioning is effected by at least one of continuously, discontinuously, during, after and in sequenced combinations of drilling of at least one of drilling said inlet well and said outlet well [0016], [0022], [0067] of Toews.

Regarding claim 3:  Wherein conditioning includes introducing at least one of a composition not native to said formation working fluid - [0016], [0022], [0067] of Toews and a unit operation [0015], [0022], [0069], [0072], [0084] of Toews and combinations thereof.

Regarding claim 5:  Wherein said unit operation includes controlling the temperature of drilling fluid, pre-cooling a rock face in said formation being drilled, [0015], [0022], [0069], [0072], [0084] of Toews.

Regarding claim 14:  The method further including positioning said interconnecting segment relative to a plane of said inlet well and a plane of said outlet well within said formation where the plane of said interconnecting segment is in a plane that is selected from the group comprising: an orthogonal plane, an acute plane, an obtuse plane, coplanar and a parallel plane relative the plane of at least one of the inlet well and outlet wail Fig 5, 7 of Toews.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toews in view of Vaughan as applied to claim 1 above, and further in view of Muir et al. (US 2017/0130703, Muir).

Toews, as modified, discloses all of the limitations of the above claim(s) except for the method further including the step of dynamically modifying said conditioning responsive to signaling data from at least one of the drilling operations of said inlet well and said outlet well.
Muir discloses a system similar to that of Toews Fig 1.  Muir further discloses measuring while drilling the inlet 10 and outlet 14 wells and interconnecting the wells 12 in order to be able to control such things as the direction of the wells and target identification as well as analyze the characteristics of the downhole formations Fig 1, [0007], [0030], [0031].  
[0007] and make any necessary adjustments to the trajectory of the segment accordingly [0007].

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toews in view of Vaughan as applied to claim 5 above, and further in view of Frantz et al. (US 2017/0058181, Frantz).

Regarding claim 6:  Toews, as modified, discloses all of the limitations of the above claim(s) except for the modification of said pore space comprises at least one of activating said pore space for subsequent treatment to render said pore space impermeable to formation fluid ingress into said interconnecting segment or egress of said working fluid into said formation, sealing said pore space during drilling in a continuous operation, sealing said pore space during drilling in a discontinuous operation and combinations thereof.
Frantz discloses a method for modifying the pore space of a formation in a geothermal well Abstract. The method involves grouting the rock surrounding the well which will render the pore space impermeable to fluid moving into or out of the formation [0003].
[0003].

Regarding claim 7:  Toews, as modified, discloses all of the limitations of the above claim(s) except for the method further including the step of selecting a modification based on signaling data from signaling between said inlet well and said outlet well.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Toews to include determining how to modify the pore space based on downhole signals between the inlet and outlet well in order to have been able to make such modification based on the conditions of the geothermal system.  This would have achieved the predictable result of ensuring that the most efficient system was formed and operated.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toews in view of Vaughan as applied to claim 5 above, and further in view of Danko (US 2019/0128068).

Regarding claim 8:  Toews, as modified, discloses all of the limitations of the above claim(s) except for said unit operation includes forming conduits in said formation 
Danko discloses a system similar to that of Toews.  Danko further discloses forming conduits 1701 in the well 1702 of a geothermal system.  These conduits are formed relative to the longitudinal axis of the well and are intended to augment thermal recovery Fig 17, [0124].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Toews to include forming conduits in the interconnecting segment, as suggested by Danko, in order to have allowed the coolant to efficiently contact a larger surface area [0124].

Regarding claim 9:  Wherein said conduits have a terminal end Fig 17.

Regarding claim 10:  Wherein said conduits comprise radial bore segments, induced fractures [0122], induced cracks, induced fissures and combinations thereof.

Regarding claim 11:  The method further including the step of augmenting thermal recovery with said conduits by containing buoyancy driven convection cells [0124].

Regarding claim 12:  The method further including the step of positioning radial bore segments of an interconnecting segment in thermal contact with the adjacent radial bore segments of an adjacent interconnecting segment of another well Fig 5, [0030], [0075], [0080] of Toews.

Regarding claim 13:  The method further including the step of connecting radial bore segments of an interconnecting segment for fluid communication with the adjacent radial bore segments of an adjacent interconnecting segment of another well Fig 5, [0030], [0075], [0080] of Toews.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 2, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of copending Application No. 16/909,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 4 of the instant application are merely broader recitations of claims 13-15 of Application No. 16/909,138 which could be used to reject claims 1, 2, and 4 of the instant application if available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/913,097 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the instant application is merely a broader recitation of claim 8 of Application No. 16/913,097 which could be used to reject claim 5 of the instant application if available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
1/26/2022